Citation Nr: 0028532	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for essential hypertension prior to July 28, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
essential hypertension, on and after July 28, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to 
September 1983.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to service connection for hypertension as secondary to 
service-connected diabetes mellitus with assignment of a 10 
percent evaluation effective from December 15, 1997, and 
granted entitlement to an increased evaluation for diabetes 
mellitus effective from December 15, 1997.

In April 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of a 
right index finger laceration with hypesthesia effective May 
26, 1998, and a total disability rating for compensation 
purposes on the basis of individual unemployability, 
effective May 26, 1998.  A notice of disagreement has not 
been filed with any portion of the above rating decision; 
accordingly, the claims are not considered part of the 
current appellate review.

In April 1999 the RO granted entitlement to an increased 
evaluation of 20 percent for hypertension effective July 28, 
1998.

In August 1999 the RO granted entitlement to service 
connection for a mood disorder with assignment of a 10 
percent evaluation effective June 15, 1999.  A notice of 
disagreement with the foregoing determination has not been 
received; accordingly, this claim is not considered part of 
the current appellate review.

The raised issue of entitlement to Class III adjunct dental 
treatment has been neither procedurally prepared nor 
certified for appellate review, and is referred to the RO for 
initial action and appropriate adjudicatory disposition.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board notes that the veteran's claims of entitlement to 
increased evaluations for his diabetes mellitus and 
hypertension are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his diabetes mellitus and hypertension (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).


The veteran and his representative have raised issues of 
entitlement to separate compensable evaluations for diabetic 
neuropathy, retinopathy, and nephropathy, as well as service 
connection for arteriosclerotic heart disease as a 
consequence of the service-connected hypertension.  These 
issues are inextricably intertwined with the prepared and 
certified issues of entitlement to increased evaluations for 
the service-connected diabetes mellitus and hypertension.  

The medical examinations of record, VA and non-VA, are not 
sufficiently thorough and suggest there may be a basis for 
reconsideration of the nature and extent of severity of the 
veteran's service-connected diabetes mellitus and its 
complications, and hypertension and its complications.  More 
detailed examinations by specialists are necessary in order 
to properly evaluate the nature and extent of severity of the 
veteran's disabilities at issue.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical car providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
treatment of diabetes mellitus and 
hypertensive cardiovascular disease.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for VA 
examinations of the veteran by a board 
composed of specialists in endocrine, 
cardiovascular, ophthalmological, and 
neurological diseases for the purpose of 
ascertaining the nature and extent of 
severity of diabetes mellitus and 
hypertension, and all complications 
resulting therefrom.  

The claims file and separate copies of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
each examination.  The examination 
reports must be annotated by each 
examiner that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Any further 
indicated special studies should be 
conducted.  

Each examiner must provide a complete 
rationale for the medical opinions 
expressed as they relate to the nature 
and severity of diabetes mellitus and 
hypertension.  Any resulting disabilities 
should be clearly identified, enumerated, 
and diagnosed as having resulted from the 
service-connected diabetes mellitus and 
hypertension.  





3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should consider 
the raised claims of entitlement to 
service connection for arteriosclerotic 
heart disease and/or other complications 
of the service-connected hypertension, 
and readjudicate the issues of increased 
evaluations for diabetes mellitus with 
assignment of separate evaluations for 
complications therefrom to include 
diabetic retinopathy, neuropathy, and 
nephropathy, and hypertension with all 
diagnosed complications.  The RO should 
document it consideration of the 
applicability of Fenderson v. West, 12 
Vet. App. 119 (1999), referable to 
initial grants of service connection for 
disabilities with assignment of "staged 
ratings".

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  


No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause to report for scheduled VA examinations 
may adversely affect the outcome of his claims, to include 
denial thereof.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
































